 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JILL KATHLEEN BENTLEY,                               Case No.: 19-CV-1298 JLS (WVG)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO STAY PENDING
                                                          MEDIATION
14   NAVIHEALTH, INC., and DOES 1-10,
     inclusive,
15                                                        (ECF No. 12)
                                       Defendant.
16
17
           Presently before the Court is the Parties’ Joint Motion to Stay Pending Mediation.
18
     ECF No. 12. The Parties represent that they have voluntarily agreed to mediate this
19
     litigation and the first available date for the Parties and their mediator is March 12, 2020.
20
     Id. at 3. The Parties request a stay of the entire matter until March 19, 2020, and propose
21
     to jointly report to the Court the results of the mediation. Id. at 4.
22
           “District courts have inherent authority to stay proceedings before them.” Rohan ex
23
     rel. Gates v. Woodford, 334 F.3d 803, 817 (9th Cir. 2003), abrogated on other grounds by
24
     Ryan v. Gonzales, 568 U.S. 57 (2013). “[T]he power to stay proceedings is incidental to
25
     the power inherent in every court to control the disposition of the causes on its docket with
26
     economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,
27
     299 U.S. 248, 254 (1936). In light of the foregoing, the Court finds that granting the
28

                                                      1
                                                                               19-CV-1298 JLS (WVG)
 1   requested stay would best promote the interests of securing a just, speedy, and inexpensive
 2   determination of the action. See Fed. R. Civ. P. 1. Accordingly, the Court GRANTS the
 3   Parties’ Joint Motion. This action is hereby STAYED until March 19, 2020. The Court
 4   VACATES all deadlines, including the ENE and CMC scheduled for October 31, 2019.
 5   The Parties SHALL FILE a joint status report regarding the results of the mediation and
 6   the Parties’ positions as to whether the stay should be lifted on or before March 17, 2019.
 7         IT IS SO ORDERED.
 8   Dated: October 7, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              19-CV-1298 JLS (WVG)
